Appellate Case: 19-1461     Document: 010110663713      Date Filed: 03/29/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                                       PUBLISH                                Tenth Circuit

                        UNITED STATES COURT OF APPEALS                      March 29, 2022
                                                                         Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                          Clerk of Court
                          _________________________________

  GREGORY HEARD,

        Plaintiff - Appellee,

  v.                                                         No. 19-1461

  GREG DULAYEV, individually; CITY
  AND COUNTY OF DENVER, a
  municipality,

        Defendants - Appellants.
                       _________________________________

                       Appeal from the United States District Court
                               for the District of Colorado
                            (D.C. No. 1:17-CV-01936-REB)
                         _________________________________

 Melanie Lewis, Assistant City Attorney (Michele A. Horn, Assistant City Attorney, with
 her on the briefs), Denver Colorado, for Defendants-Appellants.

 Erica T. Grossman, Holland Holland Edwards & Grossman, Denver, Colorado, for
 Plaintiff-Appellant.
                        _________________________________

 Before MATHESON, McHUGH, and EID, Circuit Judges.
                  _________________________________

 EID, Circuit Judge.
                          _________________________________

       In a two-count complaint, Gregory Heard sued Denver Police Officer Greg

 Dulayev and the City and County of Denver (“the City”) pursuant to 42 U.S.C.

 § 1983 (collectively, “the defendants”). Heard claimed Dulayev used excessive force
Appellate Case: 19-1461    Document: 010110663713        Date Filed: 03/29/2022      Page: 2



 in violation of the Fourth Amendment during an event that took place on June 3,

 2016. Heard further claimed this alleged constitutional violation was a foreseeable

 consequence of the City’s alleged failure to train, supervise, and discipline its

 employees, including Dulayev, with respect to the use of force. Dulayev and the City

 moved for summary judgment on Heard’s two claims. The district court denied the

 defendants’ motion, and the defendants now appeal that order. Additionally, Heard

 has moved to dismiss the defendants’ appeal for lack of jurisdiction.

       Finding jurisdiction over part of Dulayev’s appeal, we deny in part Heard’s

 motion to dismiss. As to the substance of the appeal, we hold that Heard has failed to

 show Dulayev’s use of the Taser violated a constitutional right clearly established at

 the time where Dulayev had ordered Heard to crawl, threatened to use his Taser, and

 repeatedly ordered Heard to stop, but where Heard still continued to approach

 Dulayev. We thus reverse the district court’s denial of summary judgment as to

 Dulayev, and remand with instructions to grant Dulayev qualified immunity and enter

 judgment in Dulayev’s favor. However, because we resolve the claim against

 Dulayev by finding that it was not clearly established that his conduct amounted to a

 constitutional violation, we decline to exercise pendent jurisdiction over the City’s

 appeal. We thus grant Heard’s motion to dismiss as it relates to the City’s appeal,

 and remand for further proceedings consistent with this opinion.




                                             2
Appellate Case: 19-1461     Document: 010110663713        Date Filed: 03/29/2022     Page: 3



                                             I.

                                             A.

       On June 3, 2016, Heard was involved in a fight with another man behind some

 bushes off to the side of a street in Denver, Colorado. 1 When Officer Dulayev and

 Officer Adrian Enriquez arrived on scene, the other man involved in the fight came

 out from behind the bushes at Enriquez’s orders. Heard remained sitting behind the

 bushes next to a fence.

       Dulayev approached the bushes and ordered Heard to put his “hands up!”

 App’x Vol. I at 80. Heard told Dulayev his hands were up. Heard also waved his

 hands out from behind the bushes so Dulayev could see that he was not holding

 anything. With his Taser drawn, Dulayev then ordered Heard to crawl out of the

 bushes: “Crawl out. Crawl out on your hands and knees or I’ll f––king tase you.” Id.

 at 80–81. Heard replied, “Don’t tase me, man.” Id. at 81.

       Heard began to emerge from the bushes on his hands and knees. But, as he

 emerged, Heard rose to his feet and took a few steps toward Dulayev. Dulayev

 ordered Heard to “Turn around!” and to “Stop right there! Stop!” Id. However, as

 Dulayev made these commands, Heard continued to approach Dulayev.




       1
           We take the following facts from the district court’s findings initially set out
 in its order denying the defendants’ motion to dismiss and later incorporated by
 reference in its order denying the defendants’ motion for summary judgment.
                                             3
Appellate Case: 19-1461    Document: 010110663713        Date Filed: 03/29/2022    Page: 4



       At this point, Dulayev deployed his Taser, striking Heard in the abdomen.

 Heard fell to his knees. Id. “Dulayev then jumped on Mr. Heard and aggressively

 shoved his face into the dirt.” 2 Id. The officers then placed Heard in handcuffs.

       Throughout these events, according to the district court’s findings, Heard did

 not “appear agitated or aggressive toward Officer Dulayev” and did not “demonstrate

 any . . . physical resistance or try to escape from Officer Dulayev.” Id. Instead,

 Heard’s “facial expression and body movements . . . were non-threatening.” Id. For

 instance, Heard’s “arms were at his sides,” and the district court thought Heard’s

 “body language clearly indicated he was in no way trying to fight or attack the police

 officers.” Id. at 82. The district court also found “Heard was never given a

 reasonable opportunity to surrender peacefully and comply with Officer Dulayev’s

 bang-bang commands.” 3 Id. at 81.

                                           B.

       Heard filed this suit against Dulayev and the City in the federal district court

 in Colorado on August 10, 2017. Heard claimed that Dulayev used excessive force in

 violation of the Fourth Amendment and that this violation was a foreseeable

 consequence of the City’s failure to train, supervise, and discipline its employees.



       2
          Although the district court found that Dulayev shoved Heard’s face, as we
 explain below, this finding is blatantly contradicted by the record. See infra at 9–10
 (explaining that body camera video shows Enriquez is the one shoving Heard’s face).
        3
          This finding is also blatantly contradicted by the record. See infra at 9
 (stating that before Dulayev’s “bang-bang” commands, Dulayev had taken out his
 Taser, threatened to use it on Heard, and Heard had already risen to his feet and taken
 about several steps toward Dulayev).
                                            4
Appellate Case: 19-1461      Document: 010110663713          Date Filed: 03/29/2022      Page: 5



 On October 23, 2017, the defendants moved to dismiss Heard’s complaint. The

 defendants argued Dulayev was entitled to qualified immunity because Dulayev’s

 alleged actions did not amount to a constitutional violation under clearly established

 law. The defendants also argued that the City should be dismissed as a defendant

 because Heard failed to allege “a Denver custom, policy or practice that was the

 moving force for a constitutional violation.” Id. at 45.

        The district court denied the defendants’ motion to dismiss, concluding that

 “the allegations in the complaint [were] sufficient to state a valid Fourth Amendment

 claim against Officer Dulayev.” Id. at 89. Specifically, the court found that “Tenth

 Circuit decisions . . . establish that use of a taser . . . . constitutes excessive force

 when the suspect is not armed, does not appear to be reaching for a weapon, is not

 fleeing, has made no verbal threats, [and] has not made physical movements [or

 gestures] that reasonably can been seen as threatening.” Id. at 92. The court

 explained: “disobey[ing] some orders of the officer does not, by itself, justify a

 potent use of physical force . . . when there exists a real dispute about whether the

 rapidity of the orders gave the suspect a reasonable time to hear, process, and

 respond.” Id. As to Heard’s claim against the City, the court similarly held that the

 allegations sufficiently stated a plausible claim to relief on the face of the complaint.

        Following the district court’s order, Heard amended his complaint and the

 parties conducted discovery. The defendants then filed a motion for summary

 judgment, making arguments similar to those in their motion to dismiss. On



                                               5
Appellate Case: 19-1461     Document: 010110663713        Date Filed: 03/29/2022       Page: 6



 December 4, 2019, the court rejected these arguments for similar reasons as before

 and thus denied the motion.

        On December 5, 2019, the defendants filed a notice of appeal of the district

 court’s order denying summary judgment. On the same day, Heard filed a motion in

 the district court asking it to certify the defendants’ appeal as frivolous for lack of

 jurisdiction. The district court denied the motion. On December 16, 2019, in this

 court, Heard filed a motion to dismiss the defendants’ appeal, similarly arguing that

 this court lacks jurisdiction.

                                             II.

        We first address the jurisdictional element in this case as it pertains to both

 Heard’s motion and to the defendants’ appeal itself. Heard characterizes the

 defendants’ appeal as inherently fact-based, and thus, improper for our consideration.

 See Aple. Br. at 2. We disagree with this characterization because the parties accept

 a majority of the district court’s factual findings, and the few disputed facts are

 proper for consideration because those facts, as found by the district court, are

 blatantly contradicted by the record.

        “[A] district court’s denial of a claim of qualified immunity, to the extent that

 it turns on an issue of law, is an appealable ‘final decision’ within the meaning of 28

 U.S.C. § 1291 notwithstanding the absence of a final judgment.” Mitchell v. Forsyth,

 472 U.S. 511, 530 (1985). We thus “may review . . . whether the facts that the

 district court ruled a reasonable jury could find would suffice to show a legal

 violation” and “whether that law was clearly established at the time of the alleged

                                             6
Appellate Case: 19-1461     Document: 010110663713         Date Filed: 03/29/2022       Page: 7



 violation.” Estate of Booker v. Gomez, 745 F.3d 405, 409 (10th Cir. 2014). On the

 other hand, we generally “lack[] jurisdiction at this stage to review a district court’s

 factual conclusions, such as the existence of a genuine issue of material fact for a

 jury to decide, or that a plaintiff’s evidence is sufficient to support a particular

 factual inference.” Sawyers v. Norton, 962 F.3d 1270, 1281 (10th Cir. 2020)

 (citation and quotation marks omitted). As a result, we “usually must take [a district

 court’s factual determinations] as true.” Ralston v. Cannon, 884 F.3d 1060, 1066–67

 (10th Cir. 2018) (citation omitted).

        But, in limited circumstances, we do “have jurisdiction to review the factual

 record de novo.” Sawyers, 962 F.3d at 1281 n.10. We may do so, for instance, if

 “the district court fails to make its factual assumptions explicit,” requiring us to

 “undertake a cumbersome review of the record to ferret out facts that the district

 court likely assumed.” Fogarty v. Gallegos, 523 F.3d 1147, 1154 (10th Cir. 2008)

 (citation and internal quotation marks omitted). We may also do so if “the version of

 events the district court holds a reasonable jury could credit is blatantly contradicted

 by the record.” Sawyers, 962 F.3d at 1281 n.10 (citation and internal quotation

 marks omitted); see also Scott v. Harris, 550 U.S. 372, 380 (2007).

        As part of their argument on appeal, the defendants urge a “cumbersome

 review” of the record because “the district court did not make factual findings” at

 summary judgment. Aplt. Br. at 11; Reply Br. at 2–4. But such an argument alone

 does not prevent us from considering the defendants’ appeal. See Fogarty, 523 F.3d

 at 1154. In any event, the defendants accept the majority of these incorporated

                                              7
Appellate Case: 19-1461     Document: 010110663713          Date Filed: 03/29/2022     Page: 8



 findings as true for the appeal, outside of two disputed facts. See Aplt. Br. at 12

 (noting their “statements of the facts . . . derive from the facts set forth in the district

 court’s order on the motion to dismiss”); see also Aple. Br. at 9–11 (quoting the

 statement of facts set forth in the order on the motion to dismiss). 4

        First, the defendants’ argument on appeal necessarily relies on the premise that

 the district court’s finding—that “Heard was never given a reasonable opportunity to

 surrender peacefully and comply with Officer Dulayev’s bang-bang commands”—is

 blatantly contradicted by the record. App’x Vol. I at 81 (emphasis added); see Aplt.

 Br. at 19–20. The record shows that even before the “bang-bang” commands,

 Dulayev had taken out his Taser and threatened to use it if Heard did not “[c]rawl out

 on [his] hands and knees.” Id. at 80–81. Heard’s response, “Don’t tase me,” shows

 he was cognizant of the Taser. Id. at 81. Yet, after momentarily crawling, Heard

 “rose to his feet,” and “took about three steps in the direction of Officer Dulayev.”

 Id. As Heard began to take these steps, Dulayev ordered Heard to “Turn around!”

 and to “Stop right there! Stop!” Id. But Heard continued to take steps towards

 Dulayev. At this point, Heard had already gone against Dulayev’s command to crawl

 and he knew Dulayev stood there ready with a Taser. Even after this initial

 command, Dulayev gave Heard additional time and warning to stop. Thus, the record

 clearly shows that Heard had an opportunity to surrender before he took those


        While Heard argues that the defendants also mischaracterize other facts
        4

 found by the district court, such as the pace Heard took as he stepped toward Dulayev
 and Heard’s active resistance, we do not rely upon those particular characterizations.
 See Aple. Br. at 19–20.
                                               8
Appellate Case: 19-1461    Document: 010110663713         Date Filed: 03/29/2022       Page: 9



 additional steps in the direction of Dulayev. Because this finding is blatantly

 contradicted by the record, we need not accept it in our analysis. See Sawyers, 962

 F.3d at 1281 n.10.

       Second, the defendants also claim that the court’s finding that, as Heard was

 being handcuffed, Dulayev “aggressively shoved [Heard’s] face into the dirt” after

 jumping on him is blatantly contradicted by the record. App’x Vol. I at 83; see Aplt.

 Br. at 23–24. Heard does not appear to contest this argument. 5 See Aple. Br. at 24

 n.10 (“[T]he fact that it was Enriquez, not Dulayev, who pushed his face farther into

 the ground does not exonerate Dulayev’s unconstitutional conduct.”). But even if

 Heard did not abandon this particular argument, the video evidence is clear that it

 was Enriquez who shoved Heard’s face into the dirt, while Dulayev restrained

 Heard’s arms. [See App’x Vol. I at 221, at 01:25 – 01:34.] Thus, because this

 finding is “blatantly contradicted” by the record, we need not accept it in our

 analysis. See Sawyers, 962 F.3d at 1281 n.10; Scott, 550 U.S. at 380.

       Now, as we explain in more detail below, considering whether the law was

 clearly established under the facts that the district court did find—and which Dulayev

 accepts—leaves us with a purely legal question appropriate under our limited

 jurisdiction: whether a police officer’s use of a Taser is justified where, despite




       5
         Because Heard does not present an argument regarding this aspect of his
 claim, Heard has abandoned it. See Stender v. Archstone-Smith Operating Tr., 910
 F.3d 1107, 1117 (10th Cir. 2018) (treating claims not mentioned on appeal as
 abandoned).
                                             9
Appellate Case: 19-1461     Document: 010110663713         Date Filed: 03/29/2022       Page: 10



  repeated warnings and orders to stop, an assault suspect continues to step toward that

  officer at close proximity.

                                             III.

                                              A.

        Subject to the limits of our jurisdiction, we “review the district court’s denial

  of a summary judgment motion asserting qualified immunity de novo.” Fancher v.

  Barrientos, 723 F.3d 1191, 1199 (10th Cir. 2013). Summary judgment is warranted

  “if the movant shows that there is no genuine dispute as to any material fact and the

  movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “Where

  the record taken as a whole could not lead a rational trier of fact to find for the

  nonmoving party, there is no ‘genuine issue for trial.’” Matsushita Elec. Industrial

  Co. v. Zenith Radio Corp., 475 U.S. 574, 586–587 (1986) (footnote omitted). “[T]he

  mere existence of some alleged factual dispute between the parties will not defeat an

  otherwise properly supported motion for summary judgment; the requirement is that

  there be no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477

  U.S. 242, 247–248 (1986). “When opposing parties tell two different stories, one of

  which is blatantly contradicted by the record, so that no reasonable jury could believe

  it, a court should not adopt that version of the facts for purposes of ruling on a

  motion for summary judgment.” Scott, 550 U.S. at 380.

        Here, the material facts relevant to the clearly established law inquiry were

  laid out by the district court. The parties do not dispute that Heard rose to his feet

  despite Dulayev’s order to crawl out on his hands and knees, and that Heard

                                              10
Appellate Case: 19-1461     Document: 010110663713        Date Filed: 03/29/2022     Page: 11



  continued to approach Dulayev despite orders to “Turn around!” and “Stop right

  there! Stop!” See Aplt. Br. at 7; Aple. Br. at 10. Still, the defendants dispute two

  particular findings, as described above. But, as to these two findings, “[Heard]’s

  version of events is so utterly discredited by the record that no reasonable jury could

  have believed him.” Scott, 550 U.S. at 380–81. Thus, we do not rely on those two

  findings. Considering the undisputed material facts, in addition to our findings

  described above, we are left with the question of whether Dulayev is entitled to

  judgment as a matter of law. See Fed. R. Civ. P. 56(a).

                                             B.

        “When a § 1983 defendant raises the qualified immunity defense, the burden

  shifts to the plaintiff” to “show (1) facts that demonstrate the [defendant] violated a

  federal constitutional or statutory right, which (2) was clearly established at the time

  of the defendant’s conduct.” Sawyers, 962 F.3d at 1282. The court may address

  either prong of the inquiry first and need not address both if one is dispositive. See

  Pearson v. Callahan, 555 U.S. 223, 236, 243–45 (2009). In this case, we begin and

  end our analysis with the second prong.

        A constitutional violation is clearly established if “the law was sufficiently

  clear that every reasonable official would understand that what he is doing is

  unlawful.” District of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018) (citation and

  internal quotation marks omitted). Under “[t]his demanding standard,” the alleged

  violation “must have a sufficiently clear foundation in then-existing precedent”—

  either “controlling authority or a robust consensus of cases of persuasive authority.”

                                             11
Appellate Case: 19-1461    Document: 010110663713         Date Filed: 03/29/2022    Page: 12



  Id. at 589–90 (citation and internal quotation marks omitted). The clearly-

  established-law prong, moreover, “requires that the legal principle clearly prohibit

  the officer’s conduct in the particular circumstance before him.” Id. at 590.

  Accordingly, the plaintiff must “identify a case where an officer acting under similar

  circumstances . . . was held to have violated the Fourth Amendment.” Id. (citation

  and internal quotation marks omitted). The case need not be “directly on point,” but

  the “existing precedent must place the lawfulness of the [defendant’s conduct]

  beyond debate.” Id. (citation and internal quotation marks omitted). 6

                                             C.

        In this case, Heard has failed to identify a sufficiently clear then-existing

  precedent that prohibited Dulayev from using a Taser where Heard rose to his feet

  and continued to take steps toward Dulayev, even after Dulayev had threatened the

  use of the Taser and repeatedly ordered Heard to stop. Heard principally relies on

  four Tenth Circuit cases to argue that Dulayev’s actions amounted to a constitutional

  violation under clearly established law. But these cases do not establish a “legal

  principle clearly prohibit[ing] [Dulayev’s] conduct in the particular circumstances

  before him.” Wesby, 138 S. Ct. at 590.


        6
           “[T]here can be the rare ‘obvious case,’ where the unlawfulness of the
  officer’s conduct is sufficiently clear even though existing precedent does not address
  similar circumstances.” Wesby, 138 S. Ct. at 591 (citation omitted); see Truman v.
  Orem City, 1 F.4th 1227, 1240 (10th Cir. 2021) (finding it “obviously egregious”
  where a prosecutor “provid[ed] a medical examiner materially false information that
  influence[d] his expert opinion as to whether a homicide occurred and then put . . .
  that medical examiner on the stand to testify based on that false information”).
  Heard does not argue that this is such a case, nor do we think it is.
                                             12
Appellate Case: 19-1461     Document: 010110663713          Date Filed: 03/29/2022     Page: 13



         In three of these cases, we found the officer’s use of a Taser to be an

  unconstitutional use of force pursuant to clearly established law. First, in Casey v.

  City of Federal Heights, the plaintiff left a courthouse to retrieve money from his car

  to pay a traffic ticket. 509 F.3d 1278, 1279–80 (10th Cir. 2007). In doing so, he

  took his court file outside the courthouse—“which may have been a misdemeanor

  under Colorado law.” Id. at 1280. After retrieving his money, he walked back

  toward the courthouse but was stopped by a police officer asking for his file. Id.

  Despite the fact the plaintiff initially held out the court file, allowing the officer to

  retrieve it, the officer, “[w]ithout further explanation” or warning, twisted the

  plaintiff’s arm and jumped on the plaintiff as the plaintiff tried to continue on his

  way. Id. A “struggle” followed, but the plaintiff “was not fighting back.” Id. at

  1285. We found the first officer’s use of force to be a constitutional violation

  because the plaintiff was “a nonviolent misdemeanant who was neither dangerous nor

  fleeing” and the officer failed to give the plaintiff “any indication that he was, or

  would soon be, under arrest.” Id. at 1282–83. In the meantime, a second officer

  arrived on scene and “immediately and without warning” shot the plaintiff with her

  Taser. Id. at 1280, 1286. When the second officer discharged her Taser, in fact, “one

  witness testified that” . . . “she could not have known what was going on.” Id. at

  1285. Focusing on the fact that the second officer “use[d] [her] Taser immediately

  and without warning against a misdemeanant like” the plaintiff, we also found the

  second officer’s use of force a constitutional violation under clearly established law.

  Id. at 1286.

                                               13
Appellate Case: 19-1461     Document: 010110663713        Date Filed: 03/29/2022     Page: 14



        Second, in Cavanaugh v. Woods Cross City, officers “responded to a non-

  emergency call placed by” the plaintiff’s husband to “help find[] his wife, [the

  plaintiff], who had stormed out of the house after a domestic dispute.” 625 F.3d 661,

  662 (10th Cir. 2010). When officers arrived at the plaintiff’s house, the husband told

  them “he and [the plaintiff] had a fight, during which [the plaintiff] attempted to put

  him in a closet; that [the plaintiff] had consumed alcohol and pain medication; and

  that [the plaintiff] had left the home with a kitchen knife.” Id. at 662–63; see also id.

  at 663 (noting that the plaintiff “later plead guilty to assault-domestic violence and

  intoxication”). Eventually, however, the plaintiff walked back to her home, with

  nothing in her hands as they “were clearly visible by her side,” and got “within

  several feet” of one of the officers who had “exited the house and began walking

  down the driveway.” Id. at 663. Walking quickly, she veered away from the officer

  “towards the front door, cutting across the lawn,” but “was neither actively resisting

  nor fleeing arrest.” Id. at 663, 665. In fact, the officer “gave her no verbal

  commands and she had little reason to believe that the officers were responding to a

  crime.” Id. at 665. The officer then “gently placed his flashlight and clipboard on

  the ground and followed her,” “removed his Taser, and discharged the Taser into [the

  plaintiff’s] back without warning.” Id. at 663. We found this use of force to be a

  constitutional violation under clearly established law. Id. at 666–67. Specifically,

  we relied on the circumstances in Casey, concluding “it was clearly established” that

  an officer “could not use his Taser on a nonviolent misdemeanant who did not pose a

  threat and was not resisting or evading arrest without first giving a warning.” Id.

                                             14
Appellate Case: 19-1461     Document: 010110663713        Date Filed: 03/29/2022       Page: 15



        Third, in Emmett v. Armstrong, we again relied on Casey, as well as

  Cavanaugh, to find the officer’s use of a Taser was a constitutional violation under

  clearly established law. 973 F.3d 1127, 1137–39 (10th Cir. 2020). There, officers

  responded to a call that the plaintiff was involved in a fight. Id. at 1131. After

  seeing the plaintiff walking away, one of the officers yelled at the plaintiff to “Come

  here.” Id. The plaintiff continued to walk away and eventually started to run. See

  id. The officer chased the plaintiff and tackled him to the ground. See id. But once

  subdued on the ground, the plaintiff was on his back, “visibly relaxed,” and “made no

  further movements indicating an attempt to run or fight back.” Id. The officer

  ordered the plaintiff to “Roll over!” Id. Rather than rolling over, the plaintiff just

  “giggled while looking at [the officer].” Id. The officer “then said, ‘You’re going to

  get TASE’d!’ and immediately tased Emmett in the abdomen.” Id. We found this

  warning inadequate under the circumstances and held that the officer “was on notice

  that using a taser without providing an adequate warning against a misdemeanant

  who had ceased actively resisting was unconstitutional.” 7 Id. at 1139.

        These cases contain material differences from the facts here, and those

  differences prevent us from concluding the law was clearly established that the use of

  a Taser is not justified where an assault suspect continues to step toward that officer

  at close proximity despite an officer’s repeated warnings and orders to stop. Initially,


        7
          Because Emmett was decided on September 1, 2020, we cannot view it as
  establishing clearly applicable law at the time of the incident at issue here, which
  occurred on June 3, 2016. See Knopf v. Williams, 884 F.3d 939, 947 (10th Cir.
  2018).
                                             15
Appellate Case: 19-1461    Document: 010110663713        Date Filed: 03/29/2022     Page: 16



  we note that unlike the officers in Casey and Cavanaugh, Dulayev did issue a

  warning that he would discharge his Taser if Heard did not “Crawl out on [his] hands

  and knees.” App’x Vol. I at 80–81. And unlike the warning and immediate tasing in

  Emmett—which we deemed inadequate—Heard was aware of this warning as he

  responded, “Don’t tase me, man.” Id. at 81. In fact, this exchange happened before

  Heard came out from behind the bushes, rose to his feet, and approached Dulayev.

  See id. at 80–81.

        Moreover, Heard’s actions were quite unlike the plaintiffs’ in Casey,

  Cavanaugh, and Emmett. Heard did not follow Dulayev’s orders—he rose to his feet

  after being told to crawl and he continued to walk toward Dulayev after being told to

  stop. The plaintiffs in Casey and Cavanaugh, on the other hand, did not resist.

  While the plaintiff in Emmett did not roll over, but instead giggled, his nonaction is

  far different than Heard’s continued approach toward Dulayev. Indeed, Heard’s

  approach is no minor detail, given that the Supreme Court has mandated that our

  “calculus of reasonableness [of an officer’s use of force] must embody allowance for

  the fact that police officers are often forced to make split-second judgments—in

  circumstances that are tense, uncertain, and rapidly evolving—about the amount of

  force that is necessary in a particular situation.” Graham v. Connor, 490 U.S. 386,

  396–97 (1989). In addition, our analysis must take into consideration “whether the

  [plaintiff] pose[d] an immediate threat to the safety of the officers.” Id. at 396. A

  giggle and nonaction is much less threatening than a continued approach in close

  proximity. Id.

                                             16
Appellate Case: 19-1461     Document: 010110663713        Date Filed: 03/29/2022     Page: 17



        Additionally, the district court findings that Heard’s body language was non-

  aggressive and non-threatening alone are not sufficient to equate this case to the

  circumstances faced by the officers in Casey, Cavanaugh, and Emmett. “While there

  does not have to be ‘a case directly on point,’” the surrounding caselaw must “clearly

  prohibit the officer’s conduct in the particular circumstances”—with “a high ‘degree

  of specificity’”—“before him.” Wesby, 138 S. Ct. at 590 (citations omitted).

  Moreover, the Supreme Court has “stressed” that this is “especially important in the

  Fourth Amendment context.” Id. (citation and internal quotation marks omitted).

  Thus, Heard’s first three cases fail to meet this “demanding standard,” as Dulayev’s

  warning and Heard’s actions materially distinguish the circumstances of this case

  from those three. Id. at 589–90.

        Heard’s fourth case likewise fails to line up with the facts here. In Morris v.

  Noe, officers arrived at the scene of a domestic disturbance where multiple people

  were yelling at each other, a vehicle “showed signs of significant body damage,”

  “[g]lass lay on the ground,” and “[a] pile of clothing was smoldering.” 672 F.3d

  1185, 1189 (10th Cir. 2012). When “[t]he situation was ‘calm and under control,’”

  the plaintiff, a relative of one of the people at the scene, showed up. Id. at 1190.

  After the plaintiff verbally confronted another person at the scene, that person

  approached the plaintiff. Id. In response, the plaintiff “put his hands up and started

  backing toward the police officers,” and two of the officers “lunge[d] towards [him]

  and put their hands on his shoulders, twisted him around and ran him into the bushes

  . . . throwing him to the ground.” Id. But in contrast to the facts here where Dulayev

                                             17
Appellate Case: 19-1461     Document: 010110663713        Date Filed: 03/29/2022    Page: 18



  gave several warnings, the officers gave the plaintiff no warning that they were going

  to use force against him, nor any orders to calm down or to stop moving. Id. at 1196.

  To be clear, the plaintiff did go in the direction of the officers. But unlike Heard, he

  had his back to them, backing away from a totally different person. Id. at 1190.

        In addition to his primary cases, Heard relies on a Sixth Circuit case, Hagans,

  that described Cavanaugh and Casey in two short parentheticals. Hagans v. Franklin

  Cty. Sheriff’s Off., 695 F.3d 505, 510 (6th Cir. 2012). Hagans cited these two cases

  to support a general proposition that “active resistance . . . marks the line between

  reasonable and unreasonable tasing in other circuits,” which was part of a larger

  conclusion that the law was not “clearly established . . . that using a taser repeatedly

  on a suspect actively resisting arrest and refusing to be handcuffed amounted to

  excessive force.” Id. at 509–10. But, as explained above, Cavanaugh and Casey fail

  to support Heard’s position that Dulayev’s actions constituted constitutional

  violations under clearly settled law. Additionally, we are unconvinced that an out-of-

  circuit case can shoulder Heard’s burden where it makes a broad claim about our

  caselaw inside a complex analysis that found that the law was not clearly

  established. 8 See Wesby, 138 S. Ct. at 589–90 (finding that existing law must place

  the constitutionality of the conduct “beyond debate,” and must clearly prohibit the


        8
           Hagans involved a more extended standoff and a particularly more
  aggressive scuffle between the suspect and the officers. See id. at 507, 510–11 (“[A]
  shirtless Hagans came running toward [the officer],” “Hagans bolted for the
  backyard, and [the officer] gave chase,” “Hagans was out of control,” officers
  “wrestle[d] him to the pavement,” “continued forcefully to resist arrest,” and
  “refused to be handcuffed,” but did not “land any kicks or punches.”).
                                             18
Appellate Case: 19-1461      Document: 010110663713         Date Filed: 03/29/2022      Page: 19



  officer’s conduct in the particular circumstances before him with a “high degree of

  specificity”) (internal quotation marks and citations omitted); Morris, 672 F.3d at

  1196 (“Ordinarily, in order for the law to be clearly established, there must be a

  Supreme Court or Tenth Circuit decision on point, or the clearly established weight

  of authority from other courts must have found the law to be as the plaintiff

  maintains.”) (quotations omitted).

         Finally, Heard cites to two unpublished Sixth Circuit cases. These cases,

  however, are insufficient to show a legal principle has a “sufficiently clear

  foundation in then-existing precedent.” Wesby, 138 S. Ct. at 589–90. Indeed, we

  have previously rejected attempts to rely on unpublished cases even within our

  circuit. Knopf v. Williams, 884 F.3d 939, 947 (10th Cir. 2018). In any event, the

  circumstances of those cases are unlike those here.

         In the first case, the plaintiff got into a truck and called to report a scuffle at a

  wedding reception between partygoers and other police that were already on the

  scene. Kijowski v. City of Niles, 372 F. App’x 595, 595–97 (6th Cir. 2010)

  (unpublished). But “[a]fter briefly conversing with [the plaintiff], the dispatcher

  contacted officers on scene,” and those officers “approached the truck,” and

  eventually “dragged [him] [out], threw him to the ground, shocked him twice with a

  Taser, and kicked him repeatedly.” Id. at 595–96. In the second case, officers tased

  the plaintiff despite the fact that the plaintiff “surrendered, putting herself at the

  officers’ mercy by falling to her knees and placing her hands above her head.”

  Thomas v. Plummer, 489 F. App’x 116, 127 (6th Cir. 2012) (unpublished).

                                               19
Appellate Case: 19-1461     Document: 010110663713        Date Filed: 03/29/2022    Page: 20



        In light of the foregoing, we find Heard has failed to meet his burden to show

  Dulayev’s conduct “violated a federal constitutional . . . right” that “was clearly

  established at the time of” the event. Sawyers, 962 F.3d at 1282. None of the cases

  cited by Heard mirror the circumstances in this case, where Dulayev had ordered

  Heard to crawl, threatened the use of his Taser, and repeatedly ordered Heard to stop,

  and where Heard had continued to step toward Dulayev in close proximity. Cf.

  Coronado v. Olsen, et al., No. 20-4118, slip op. at 8–11 (10th Cir., Jan. 18, 2022)

  (unpublished) (finding use of a Taser justified where officers responded to a 911 call

  about a plaintiff making serious threats of violence, and where plaintiff ignored

  orders to put his “hands up” and “get on the ground” and took three steps toward the

  officers). Accordingly, we reverse the district court’s denial of summary judgment as

  to Dulayev and remand with instructions to grant Dulayev qualified immunity and

  enter judgment in Dulayev’s favor.

                                            IV.

        Lastly, we consider the district court’s denial of summary judgment as it

  relates to the City. Unlike Dulayev, the City “cannot invoke the collateral order

  doctrine to” appeal the district court’s denial of its motion for summary judgment.

  Moore v. City of Wynnewood, 57 F.3d 924, 929 (10th Cir. 1995) (noting that

  municipalities are not entitled to the qualified immunity defense). Instead, the City

  asks us to exercise pendent appellate jurisdiction over its appeal, arguing its appeal is

  “inextricably intertwined” with Dulayev’s appeal. See Cox v. Glanz, 800 F.3d 1231,

  1255–56 (10th Cir. 2015).

                                             20
Appellate Case: 19-1461     Document: 010110663713         Date Filed: 03/29/2022      Page: 21



        Pendent appellate jurisdiction is a “narrow” “extension of [this court’s]

  jurisdiction” and “is generally disfavored.” Moore, 57 F.3d at 929–30. In some

  cases, we may exercise pendent appellate jurisdiction where the “pendent appellate

  claim can be regarded as inextricably intertwined with a properly reviewable claim

  on collateral appeal.” Id. at 930. 9 That is, we may consider a pendent claim “when

  the appellate resolution of the collateral appeal necessarily resolves the pendent claim

  as well.” Id. (emphasis omitted).

        “In cases where we . . . resolve [the related] claim under the clearly-

  established-law prong” of the qualified immunity defense, however, “we have

  repeatedly declined to exercise pendent appellate jurisdiction over [the] municipal-

  liability” claim. Brown v. The City of Colorado Springs, 709 F. App’x 906, 916

  (10th Cir. 2017) (unpublished) (citations omitted). “This is because . . . when [this

  court] resolve[s] an individual-capacity § 1983 claim on the clearly-established-law

  prong . . . [the] analysis often, as a matter of law, does not turn on issues inextricably

  intertwined with those implicated by” a municipal liability claim “arising out of the

  same facts.” Cox, 800 F.3d at 1256 (emphasis omitted).

        Having resolved Dulayev’s appeal under the clearly-established-law prong,

  this court declines to exercise its pendent appellate jurisdiction over the City’s

  appeal. Brown, 709 F. App’x at 916. Indeed, the City only asserts its appeal is


        9
          We have also noted that “pendent appellate jurisdiction might still be
  appropriate . . . where review of the nonappealable decision is ‘necessary to ensure a
  meaningful review’ of the appealable one.” Moore, 57 F.3d at 930 (citation omitted).
  The City, however, does not argue that this possible justification applies here.
                                              21
Appellate Case: 19-1461     Document: 010110663713        Date Filed: 03/29/2022    Page: 22



  inextricably intertwined with Dulayev’s insofar as this case could have been resolved

  under the constitutional-violation prong. Accordingly, Heard’s motion to dismiss is

  granted in part, and this case is remanded to the district court for further proceedings.

                                             V.

        In sum, we grant in part and deny in part Heard’s motion to dismiss. We

  reverse the district court’s denial of summary judgment with respect to Dulayev and

  remand with instructions to grant Dulayev qualified immunity and enter judgment in

  Dulayev’s favor. We decline to exercise pendent jurisdiction over the City’s appeal

  and remand for further proceedings consistent with this opinion. 10




        10
            To the extent any part of Heard’s motion to dismiss remains, such as
  whether this court has jurisdiction to consider the defendants’ first issue on appeal
  (their argument regarding the first prong of the qualified immunity analysis), we
  deny it as moot.
                                             22